Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.


EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Alexander J. Kim (Reg. No. 68448) on 11/19/2021.

The application has been amended as follows:
IN THE CLAIMS: 

Amend claims 16, 25, 30, 31 and 35 as follows:

--16.    (Currently Amended) A method for determining partial discharge in an electrical insulation system of a medium- or high voltage apparatus, comprising:
detecting, with a sensing unit, an electrical signal that comprises partial discharge pulses due to dielectric breakdowns in the electrical insulation system of the medium- or high voltage apparatus;
wherein the sensing unit comprises an antenna, or a transformer or a capacitive coupler;
generating an in-phase and a quadrature signals from the electrical signal comprising the partial discharge pulses in an I/Q-mixer unit by mixing the electrical signal comprising the partial discharge pulses with two local oscillator signals having the same frequency and a phase difference of 90°;
wherein the I/Q-mixer unit comprises local oscillator;
filtering each of the in-phase and the quadrature signals with a low-pass filter, wherein the low-pass filter is configured to restrict the in-phase and quadrature signals to a region corresponding to a range symmetrically distributed around a central local oscillator frequency;
processing the filtered in-phase and the quadrature (I/Q) signals with [[a]] the low-pass filter;
processing the filtered in-phase and the quadrature (I/Q) signals in a processing unit with an Analog-Digital converter to obtain digital signals representing an in-phase and a quadrature value; and


--25.    (Currently Amended) A partial discharge determining device for detecting partial discharges in an electrical insulation system of a medium- or high voltage apparatus, comprising: 
an input connector with a sensing unit for coupling the device to the medium- or high voltage apparatus, wherein an electrical signal from the medium- or high voltage apparatus is detected by the sensing unit and comprises electrical pulses resulting from dielectric breakdowns in the electrical insulation system of the medium- or high voltage apparatus, the electrical signal being able to be supplied to the device for determining electrical pulses via the input connector;
wherein the sensing unit comprises an antenna, or a transformer or a capacitive coupler;
an I/Q mixer unit, configured to generate an in-phase and a quadrature-signal from the electrical signal comprising the partial discharge pulses by mixing the electrical signal comprising the partial discharge pulses with two local oscillator signals having a same frequency, wherein a phase difference between the two local oscillator signals is 90°;
wherein the I/Q-mixer unit comprises local oscillator;
low-pass filters, configured to filter each of the in phase and the quadrature signal, wherein the low-pass filters are configured to restrict the in phase and the quadrature signal to a region corresponding to a range symmetrically distributed around a central local oscillator frequency; and
a data-processing unit, adapted to process the filtered in-phase and the quadrature signals in a low-frequency Analog-Digital converter and to obtain voltage signals representing an in- phase and a quadrature value; wherein
the data-processing unit is adapted to distinguish or suppress noise from partial discharge pulses by determining directly consecutive discharge pulses by analysing the I/Q signals and detecting locally fixed phases linked with each of the consecutive discharge pulses.--

--30.    (Currently Amended) A method for determining a transfer function in a partial discharge measuring system for detecting partial discharges in an electrical insulation system of a medium- or high voltage apparatus, comprising:
detecting, with a sensing unit, an electrical signal that comprises partial discharge pulses due to dielectric breakdowns in the electrical insulation system of the medium- or high voltage apparatus;
wherein the sensing unit comprises an antenna, or a transformer or a capacitive coupler;
generating an in-phase and quadrature signals from the electrical signal comprising the partial discharge pulses in an I/Q-mixer unit by mixing the electrical signal comprising the partial discharge pulses with two local oscillator signals having a same frequency and a phase difference of 90°;
wherein the I/Q-mixer unit comprises local oscillator;
filtering each of the in-phase and the quadrature signals with a low-pass filter, wherein the low-pass filter is configured to restrict the in-phase and the quadrature signals to a region corresponding to a range symmetrically distributed around a central local oscillator frequency;
processing the filtered in-phase and the quadrature (I/Q) signals in a processing unit with an Analog-Digital converter to obtain digital signals representing an in-phase and a quadrature value;
performing multiple IQ measurements on the electrical signal, sensed by the sensing unit, to determine a transfer function, wherein measurements are performed at different local oscillator frequencies and the measurements are combined and processed accordingly,
wherein the transfer function is a relation between an initially occurring partial discharge pulse and its propagation through different parts of the electrical signal.--

--31.    (Currently Amended) A partial discharge determining device for detecting partial discharges in an electrical insulation system of a medium- or high voltage apparatus, comprising:
an input connector with a sensing unit for coupling the device to the medium- or high voltage apparatus, wherein an electrical signal from the medium- or high voltage apparatus is detected by the sensing unit and comprises electrical pulses resulting from dielectric breakdowns in the electrical insulation system of the medium- or high voltage apparatus, the electrical signal being able to be supplied to the device for determining electrical pulses via the input connector;
wherein the sensing unit comprises an antenna, or a transformer or a capacitive coupler;
an I/Q mixer unit, configured to generate an in-phase and a quadrature-signal from the electrical signal comprising the partial discharge pulses by mixing the electrical signal comprising the partial discharge pulses with two local oscillator signals having a same frequency, wherein a phase difference between the two local oscillator signals is 90°;
wherein the I/Q-mixer unit comprises local oscillator;

a data-processing unit, adapted to process the filtered in-phase and the quadrature signals in a low-frequency Analog-Digital converter and to obtain voltage signals representing an in- phase and a quadrature value; and
wherein the partial discharge determining device is adapted to determine a transfer function by performing multiple IQ measurements on the electrical signal, sensed by the sensing unit, wherein measurements are performed at different local oscillator frequencies and the measurements are combined and processed accordingly,
wherein the transfer function is a relation between an initially occurring partial discharge pulse and its propagation through different parts of the electrical signal.--

--35. (Currently Amended) The device according to claim 26, wherein the data processing unit comprises a computing unit adapted to determine a partial-discharge peak from the in-phase and the quadrature signals; and/or wherein the sensing unit 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter

3.	Claims 16-35 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	Applicant’s remarks/amendments filed 10/06/2021, with respect to the rejection of independent claims 16, 25, 30 and 31 and dependent claims 22 and 27 have been fully considered and finds the claims allowable because of the amendment filed on 10/06/2021 and examiner’s amendment dated 11/18/2021. 


Applicant argues on page 8 of the remarks, filed on 10/06/2021 regarding the rejection of claims 22, 27, 30, and 31 under 35 U.S.C. §112 as being indefinite, that “Claims 22, 27, 30, and 31 were rejected as being indefinite. Applicant respectfully traverses the rejection. Claims 22, 27, 30, and 31 have been amended to address the rejection. The amendments are supported by, for example, paragraph [0058] of the published application. It is respectfully submitted that the amendments above provide sufficient specificity to the claims such that these rejections should now be withdrawn”.

Applicant’s argument regarding the rejection of claims 22, 27, 30, and 31 under 35 U.S.C. §112 (b) as being indefinite have been fully considered and is persuasive because of the applicant’s amendment filed 10/07/2021 and in combination with Examiner’s amendment dated 11/18/2021. Therefore the rejection of independent claims 22, 27, 30, and 31 under 35 U.S.C. §112 (b) as being indefinite has been withdrawn. 

Applicant argues on page 8 of the remarks, filed on 10/06/2021 regarding the rejection of claims 16, 25, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Truls et al. (WO 2018/111115A1) in view of Nikitin (US 2014/0195577A1), that, “Truls does not mention the low pass filter. Nikitin does not remedy the deficiencies of Truls because Nikitin is silent about the specific characteristic of the “low pass filter” as is now set forth in claims 16-35.
Furthermore, claims 16 and 25 now recite that the identification of the successive pulses with their phases are used to detect or eliminate noise. This feature is not derivable from either Truls or Nikitin. Therefore, it is respectfully submitted that amended claims 16 and 25, and the claims depending therefrom, patentably distinguish over these cited references.
Applicant respectfully requests favorable reconsideration of the claims. Applicant does not concede the correctness of the rejection with respect to features not discussed herein.”

Applicant’s argument filed 10/06/2021 regarding the rejection of claims 16, 25, 30 and 31 under 35 U.S.C. 103 as being unpatentable over Truls et al. (WO 2018/111115A1) in view of Nikitin (US 2014/0195577A1) is persuasive because of the amendment filed on 10/06/2021 and with the examiner’s amendment dated 11/19/2021. Therefore, the rejection of independent claims 16, 25, 30 and 31 has been withdrawn.

Claims 16-35 are allowed as set forth below. 

Regarding claim 16, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the I/Q-mixer unit comprises local oscillator;
filtering each of the in-phase and the quadrature signals with a low-pass filter, wherein the low-pass filter is configured to restrict the in-phase and quadrature signals to a region corresponding to a range symmetrically distributed around a central local oscillator frequency;
…………
distinguishing or suppressing noise from the partial discharge pulses by determining directly consecutive discharge pulses by analysing the I/Q signals and detecting locally fixed phases linked with each of the consecutive discharge pulses;

Truls et al. (WO 2018/111115 Al) and Nikitin (US 20140195577 A1) are regarded as the closest prior art to the invention of claim 16. Truls discloses, “a method and a coupler arrangement for non-galvanic monitoring of an electric cable as well as uses of the invention. The measurements may be performed on disconnected as well as live cables (Page 1 Line 5-7). The invention also opens for Partial Discharge (PD) measurements on a live 30 electric cable as the method and coupler arrangement enable full spectrum analysis of the current and voltage noise on the cable under full power conditions (Page 5 Line 29-31). The condition of the electric cable may be established based on the measured resulting current and the measured resulting voltage. A complex impedance of the electric cable may be calculated based on the measured resulting current and the measured resulting voltage (Page 3 Line 26-29). The coupling  The current sensor 23 may be an inductive sensor measuring the resulting current in a measurement point of the electric cable (Page 7 Line 21-22). The voltage sensor 24 may be a capacitive sensor measuring the voltage between the center conductor and the screen in the measurement point (Page 7 Line 27-29). The signals from the current sensor 23 and the voltage sensor 24 are fed into an electronic detection system. The electronic detection system includes a synchronous detector 25. The synchronous detector 25 separates the signals into in-phase and quadrature parts for each of the current sensor and voltage sensor signals (Page 8 Line 10-14). An oscillator 62 in Figure 5 with a power amplifier 63 is driving the signal coupler 21 inducing test signals into the electric cable. The oscillator frequency and thus the frequency of the test signal, may be varied over a large range (Page 11 Line 21-24). The reference frequency 65 for the detection of the signals from the current sensor and the voltage sensor comes from the oscillator 62 as an in-phase (I) and a quadrature (Q) signal in the form of sine or square waves with a 90° offset. The signals 66, 67 from the sensors 23, 24 and the in-phase (I) and quadrature (Q) reference signals 65 are multiplied in corresponding multipliers (X) 68 (Page 11 Line 31-34 and Page 12 Line 1-2). The synchronous detection explained above may be performed by analogue components or digitally in a signal processor. Finally, the in-phase and quadrature measurement signals output 71 from the integrators 70 are transmitted 73 to a computer 26 for further analysis. The computer may also be e.g. an analyzer, a cable monitoring system (e.g. LIRA system or Partial Discharge (PD) signal analyzer (Page 12 Line 5-11).” However Truls fails to teach that filtering each of the in-phase and the quadrature signals with a low-pass filter, wherein the low-pass filter is configured to restrict the in-phase and quadrature signals to a region corresponding to a range symmetrically distributed around a central local  distinguishing or suppressing noise from the partial discharge pulses by determining directly consecutive discharge pulses….. Nikitin discloses, “an improving properties of electronic devices and to improving and/or enabling coexistence of a plurality of electronic devices (Paragraph [0004] Line 13-15). FIG. 154. Time (left panels) and frequency (middle panels) domain quantification, and the average amplitude densities of the in -phase (I) and quadrature (Q) components (right panels) of the receiver signal without thermal noise after the low pass filter (upper row of panels), and after the low pass filter cascaded with a 65 MHz notch filter (lower row of panels) (Paragraph [0209] Line 1-7).” However Nikitin does not teach that the low-pass filter restricts the in-phase and quadrature signals to a region corresponding to a range symmetrically distributed around a central local oscillator frequency and distinguish or suppress noise from the partial discharge pulses by determining directly consecutive discharge pulses…..Therefore, the invention of Truls and Nikitin even if modified, do not alone or in combination with the other art of record, teach or fairly suggest, “wherein the I/Q-mixer unit comprises local oscillator; filtering each of the in-phase and the quadrature signals with a low-pass filter, wherein the low-pass filter is configured to restrict the in-phase and quadrature signals to a region corresponding to a range symmetrically distributed around a central local oscillator frequency; …………distinguishing or suppressing noise from the partial discharge pulses by determining directly consecutive discharge pulses by analysing the I/Q signals and detecting locally fixed phases linked with each of the consecutive discharge pulses” and also in combination with all other elements in claim 16 distinguish the present invention from the prior art reference. 

Claims 17-24 and 32-34 are allowed by virtue of their dependence from claim 16. 

Regarding claim 25, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the I/Q-mixer unit comprises local oscillator;
low-pass filters, configured to filter each of the in phase and the quadrature signal, wherein the low-pass filters are configured to restrict the in phase and the quadrature signal to a region corresponding to a range symmetrically distributed around a central local oscillator frequency; and
……….
the data-processing unit is adapted to distinguish or suppress noise from partial discharge pulses by determining directly consecutive discharge pulses by analysing the I/Q signals and detecting locally fixed phases linked with each of the consecutive discharge pulses;

The most pertinent prior art of record to Truls et al. (WO 2018/111115 Al) and Nikitin (US 20140195577 A1), failed to specifically teach the invention as claimed. However, the invention of Truls and Nikitin, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “wherein the I/Q-mixer unit comprises local oscillator; low-pass filters, configured to filter each of the in phase and the quadrature signal, wherein the low-pass filters are configured to restrict the in phase and the quadrature signal to a region corresponding to a range symmetrically distributed around a central local oscillator frequency; and ……….the data-processing unit is adapted to distinguish or suppress noise from partial discharge pulses by determining directly consecutive discharge pulses by analysing the I/Q signals and detecting locally fixed phases linked with each of the consecutive discharge pulses” and also in combination with all other elements in claim 25 distinguish the present invention from the prior art. 

Claims 26-29 and 35 are allowed by virtue of their dependence from claim 25. 

Regarding claim 30, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the I/Q-mixer unit comprises local oscillator;
filtering each of the in-phase and the quadrature signals with a low-pass filter, wherein the low-pass filter is configured to restrict the in-phase and the quadrature signals to a region corresponding to a range symmetrically distributed around a central local oscillator frequency;
………
performing multiple IQ measurements on the electrical signal, sensed by the sensing unit, to determine a transfer function, wherein measurements are performed at different local oscillator frequencies and the measurements are combined and processed accordingly,
wherein the transfer function is a relation between an initially occurring partial discharge pulse and its propagation through different parts of the electrical signal.
The most pertinent prior art of record to Truls et al. (WO 2018/111115 Al) and Nikitin (US 20140195577 A1), failed to specifically teach the invention as claimed. However, the invention of Truls and Nikitin, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “wherein the I/Q-mixer unit comprises local oscillator; filtering each of the in-phase and the quadrature signals with a low-pass filter, wherein the low-pass filter is configured to restrict the in-phase and the quadrature signals to a region corresponding to a range symmetrically distributed around a central local oscillator frequency; ……… performing multiple IQ measurements on the electrical signal, sensed by the sensing unit, to determine a transfer function, wherein measurements are performed at different local oscillator frequencies and the measurements are combined and processed accordingly, wherein the transfer function is a relation between an initially occurring partial discharge pulse and its propagation through different parts of the electrical signal” and also in combination with all other elements in claim 30 distinguish the present invention from the prior art. 

Regarding claim 31, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the I/Q-mixer unit comprises local oscillator;
low-pass filters, configured to filter each of the in-phase and the quadrature signal, wherein the low-pass filter is configured to restrict the in-phase and the quadrature signal to a region corresponding to a range symmetrically distributed around a central local oscillator frequency;
……..
wherein the partial discharge determining device is adapted to determine a transfer function by performing multiple IQ measurements on the electrical signal, sensed by the sensing unit, wherein measurements are performed at different local oscillator frequencies and the measurements are combined and processed accordingly,
wherein the transfer function is a relation between an initially occurring partial discharge pulse and its propagation through different parts of the electrical signal.

The most pertinent prior art of record to Truls et al. (WO 2018/111115 Al) and Nikitin (US 20140195577 A1), failed to specifically teach the invention as claimed. However, the invention of Truls and Nikitin, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “wherein the I/Q-mixer unit comprises local oscillator; low-pass filters, configured to filter each of the in-phase and the quadrature signal, wherein the low-pass filter is configured to restrict the in-phase and the quadrature signal to a region corresponding to a range symmetrically distributed around a central local oscillator frequency; ……..wherein the partial discharge determining device is adapted to determine a transfer function by performing multiple IQ measurements on the electrical signal, sensed by the sensing unit, wherein measurements are performed at different local oscillator frequencies and the measurements are combined and processed accordingly, wherein the transfer function is a relation between an initially occurring partial discharge pulse and its propagation through different parts of the electrical signal” and also in combination with all other elements in claim 31 distinguish the present invention from the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866